Citation Nr: 1211295	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-28 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for acne.  

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1999 to August 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 30 percent, effective August 23, 2005.  The Veteran's claims file is now in the jurisdiction of the Los Angeles, California RO.  In his August 2007 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board.  He failed to report for a Travel Board hearing scheduled in September 2011.  

The matters of service connection for a left knee, a low back, and for an acne disability, and for an initial increased rating for PTSD, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  A chronic right knee disability was not manifested in service, and such disability is not shown at any time during the pendency of this claim.  

2.  It is not shown that the Veteran has, or during the pendency of this claim has had, a left ear hearing loss disability by VA standards.  




CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

2.  Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A March 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A July 2008 letter informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden on demonstrating any prejudice from defective VCAA notice with respect to downstream issues").  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for examinations on behalf of VA in March and April 2006 (regarding, in pertinent part, his left ear hearing loss and right knee disability, respectively).  The Board finds the examinations to be adequate as they included both a review of the Veteran's history and conducted a thorough medical examination, noting all findings necessary for consideration of the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  As the Veteran has not identified any evidence that remains outstanding, VA's duty to assist is also met.  Accordingly, the Board will address the merits of his claims.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include sensorineural hearing loss (SNHL), as an organic disease of the nervous system, and arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (one year for arthritis and for hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service, both of which require competent evidence.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's STRs, including his August 2005 service separation examination report, are silent for complaints, findings, treatment, or diagnoses relating to left ear hearing loss or to his right knee.  Notably, he denied suffering from any injury or illness while on active duty for which he did not seek care, and he denied any current medical problem.  

January 2001 audiometry revealed that left ear puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
LEFT
0
5
0
-5
-10

May 2005 audiometry revealed that left ear puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
LEFT
10
15
10
0
15

It was noted that there was a significant threshold shift from the January 2001 audiometry to the May 2005 audiometry.   

On March 2006 examination on behalf of VA, audiometry revealed that puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
LEFT
0/5
10
5
0/5
5/10

[The Board notes that the puretone thresholds reflect that two tests were conducted on examination, and that the puretone thresholds of both tests are provided.]  Speech audiometry revealed speech recognition ability of 96 percent on the left.  The Veteran reported that his military noise exposure included being exposed to extremely loud noise during combat in the Iraq war while being in close proximity to explosions, artillery fire, and rifles.  In addition, he reported that while coordinating air strikes in the combat zone, he had to listen to loud radio transmissions without ear protection.  Since service, he denied being exposed to other significant noise.  The diagnosis was bilateral hearing within normal limits.  

On April 2006 examination on behalf of VA (in regards to his right knee only), the Veteran reported his right knee disability had existed for 18 months (i.e., since November 2004), and that it occurred during combative training and grappling.  He complained of weakness, giving out, stiffness when it's cold, swelling occasionally, lack of endurance, locking occasionally, fatigability, and pain.  X-rays were unremarkable.  The examiner opined there was no diagnosis because there was no pathology to render a diagnosis.  

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought (left ear hearing loss and a right knee disability).  In the absence of proof of such disability there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the purposes of this appeal, conceding that the Veteran may have injured his right knee during active service and may have been exposed to acoustic noise trauma during service (under 38 U.S.C.A. § 1154(b)), no evidence of residual pathology or evidence of a left ear hearing loss disability was noted in his STRs.  The Board notes that a significant threshold shift was noted in his STRs.  Nonetheless, the shift was not significant enough to reflect left ear hearing loss (by VA standards).  Accordingly, objective contemporaneous evidence weighs against a finding that a chronic right knee disability or left ear hearing loss was manifested in service.  

Furthermore, the evidence of record does not show that the Veteran now has, or during the appeal period has had, a left ear hearing loss disability or a right knee disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  March 2006 audiological evaluation and April 2006 examination found that there was no left ear hearing loss disability (by VA standards) or a right knee disability.  While the Veteran may be competent to report that he has experienced pain in the right knee since service, whether or not such pain is indicative of a current disability of the right knee is a medical question beyond the capability of lay observation.  See Jandreau, 492 F.3d at 1377.  There has been no evidence submitted or identified that shows or suggests the presence of a left ear hearing loss or a right knee disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Consequently, the threshold requirement necessary to substantiate the claims of service connection for a left ear hearing loss disability and a right knee disability are not met.  Without a diagnosis of left ear hearing loss disability (confirmed by audiological evaluation in accordance with VA regulations (see 38 C.F.R. § 4.85)) or of a right knee disability, there is no valid claim for service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  

[The Veteran is advised that new evidence that he has a left ear hearing loss or a right knee disability could be a basis for reopening these claims.]


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for a right knee disability is denied.  





REMAND

Regarding service connection for a left knee, a low back and an acne disability, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  

At the outset, the Board notes that it is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

On April 2006 examination on behalf of VA, the examiner diagnosed the Veteran with chronic lumbosacral strain, left knee strain, and acne (of the chest, arms, neck and back); no nexus opinion was provided.  Accordingly, another VA examination to secure a medical advisory opinion is necessary.  

Finally, regarding the Veteran's claim for an increased rating for his service-connected PTSD, the Board notes that on March 2006 examination on behalf of VA, the Veteran reported that he had 3 evaluations by psychologists from the Army after his separation from active service.  In addition, a June 2006 letter by J.A.R., Ph.D., indicated that the Veteran was referred for treatment by the Ventura Vet Center.  Such records are not associated with the claims file, are necessary for a complete picture of the Veteran's service-connected PTSD, and should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure copies of clinical records of all VA psychiatric treatment the Veteran has received since his discharge from active service from the Ventura Vet Center.  The Veteran should also be requested to provide any releases necessary for VA to secure records of all private treatment/evaluations (to specifically include from the Chapel Chiropractic facility and from J.A.R., Ph.D.).  

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any low back or left knee disabilities.  The Veteran's claims file (to include his STRs) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) any current low back or left knee disabilities and opine whether such disabilities are at least as likely as not (a 50 percent or greater probability) related to his service.  If no low back or left knee disability is diagnosed, the examiner should reconcile that conclusion with the diagnoses of record.  The examiner must explain the rationale for all opinions provided.  

3.  The RO should also arrange for a dermatological examination of the Veteran to determine the nature and likely etiology of his skin condition, and in particular whether or not any such disability is related to his service.  The Veteran's claims file (to include his STRs) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) any current skin disability(ies) and opine whether such disability(ies) is/are at least as likely as not (a 50 percent or greater probability) related to his service.  If no skin disability is diagnosed, the examiner should reconcile that conclusion with the diagnoses of record.  The examiner must explain the rationale for all opinions provided.  

4.  The RO should arrange for any further development suggested by any additional records received.  The RO should then readjudicate these claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


